               Case 5:17-cr-00506-BLF Document 26-2 Filed 12/04/18 Page 1 of 1


                                    UNITED STATES DISTRICT COURT
1
                                 NORTHERN DISTRICT OF CALIFORNIA
2
                                               SAN JOSE DIVISION
3

4    UNITED STATES OF AMERICA,                                  Case No. 5:17-cr-00506-BLF

5          Plaintiff,                                           [PROPOSED] ORDER RE: MOTION FOR
                                                                TRIAL CONTINUANCE AND TO
6    v.                                                         EXTEND PRETRIAL DEADLINES;

7
     JOSE SANCHEZ FLORES,                                       Date: January 8, 2019
8                                                               Time: 9:00 a.m.
                                                                Courtroom 3, 5th Floor
9          Defendant.
                                                                280 South First Street
                                                                San Jose, CA 95113
10                                                              The Honorable Beth Labson Freeman
11

12

13                                                 [PROPOSED] ORDER

14
              Defendant’s motion to continue the trial and extend pretrial deadlines was heard by this court
15
     on January 8th, 2019. For good cause shown and in the interests of justice, that motion is
16
     GRANTED as follows:
17

18                1. That all pretrial motions by either party be filed no later than ____________.

19                2. That the Final Pretrial Conference, currently set for March 21, 2019, be continued

20                      to ____________________;
21                3. That Trial in this action, currently set for April 22, 2019 be continued to
22
                        _______________________.
23

24
     DATED: January __, 2019                             ___________________________
25                                                       THE HONORABLE BETH LABSON FREEMAN
                                                         UNITED STATES DISTRICT JUDGE

     [Proposed] Order to Continue Trial and Extend Pretrial Deadlines
     CASE NO. 5:17-CR-00506-BLF 1
                                                            1
